Name: Commission Regulation (EEC) No 4059/88 of 23 December 1988 amending Regulation (EEC) No 3744/87 laying down the detailed rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 88 Official Journal of the European Communities No L 356/41 COMMISSION REGULATION (EEC) No 4059/88 of 23 December 1988 amending Regulation (EEC) No 3744/87 laying down the detailed rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community ('), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 3744/87 (2), as last amended by Regulation (EEC) No 3315/88 (3), provides in its Article 1 ( 1 ) (c) from the main component of food obtained by commercial exchange of, products from intervention stocks to be of the same nature as that obtained from these stocks ; whereas experience shows that a less restrictive form of commercial exchange would facilitate the attainment of the objectives of Regulation (EEC) No 3730/87 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant Management Committees, HAS ADOPTED THIS REGULATION : Article 1 Article 1 ( 1 ) (c) of Regulation (EEC) No 3744/87 is replaced by the following : '(c) food obtained by the commercial exchange of products from intervention stocks for food of the same product group. Article 2 Article 1 (3) (b) second indent of Regulation (EEC) No 3744/87 is replaced by the following : '  the form in which the products are to be distributed as food to the recipients. Where the products are to be processed or replaced by other products all such arrangements shall be specified Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 15 . 12. 1987, p . 1 . 0 OJ No L 352, 15 . 12. 1987, p . 33 . 0 OJ No L 293, 27. 10 . 1988, p . 68 .